686 S.E.2d 129 (2009)
In the Matter of Kevin SCHUMAKER.
No. S09Y2060.
Supreme Court of Georgia.
November 9, 2009.
William P. Smith III, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
In this disciplinary action, Kevin Schumaker has submitted a petition for voluntary discipline requesting the imposition of a Review Panel Reprimand with regard to four separate grievances brought against him (State Disciplinary Board Docket Numbers 5585, 5586, 5654, 5655). In its response, the State Bar of Georgia has recommended that Schumaker's petition be accepted. A review of Schumaker's petition, however, shows that, although it is complete with regard to Schumaker's violations in Docket Numbers 5585 and 5586, it is incomplete with regard to Docket Numbers 5654 and 5655. For these latter cases, Schumaker has neither discussed nor admitted to any of the conduct contained in the grievances against him. Instead, in what may be a clerical error, Schumaker admits to three identical violations of *130 Rule 9.3 in Docket Number 5586 by failing to file a written response to the Notice of Investigation. Also, the State Bar's response to Schumaker's petition contains no discussion of Docket Numbers 5654 and 5655. Given the deficiencies in Schumaker's petition and the lack of the supporting facts to reach an informed decision, Schumaker's petition for voluntary discipline is hereby remanded to the State Bar for perfection of the record and a full consideration of all four grievances at issue.
Petition for voluntary discipline rejected and remanded.
All the Justices concur.